Case 1:21-cv-10426-LTS Document 8-4 Filed 05/29/20 Page 1 of 8




                  EXHIBIT A
                        Case 1:21-cv-10426-LTS Document 8-4 Filed 05/29/20 Page 2 of 8

                                                                                             Joshua Benton k„
X                                                                              >>            @jbenton


                                                                                    I think that this attitude —
      truthseeker 4 Alexander Best
                                                                                    permanently rejecting a news
      5 hours
                                                                                    source because it accurately
I am a journalism professor at a major east coast university and I                  reports something you don't
completely agree with you. I follow Nieman but this is an article designed to       like — is exactly what you
insinuate that 1) Trump supporters who happen to be religious are                   want in a journalism
                                                                                    professor, yes? Also, spell our
delusional 2) conservative media that don't tout the democrat party talking
                                                                                    name right, Francesca Viola
points are disseminating 'fake news.' I will no longer use Neiman as a              of Temple University
source.                                                                             niemanlab.org/2018/05/peop
                                                                                    le...
         Reply
                                                                                    9:43 PM • May 4, 2018 • Linky for iOS


                                                                                    40 Retweets    63 Likes




                                                                                                                            A-1
                       Case 1:21-cv-10426-LTS Document 8-4 Filed 05/29/20 Page 3 of 8


        truthseeker 4 Guest         a year ago                                              Q   53     la   21     Q.)   63
vrtr.
        Really, you hater? I'm a college professor and an attorney; I'm                     Joshua Benton
                                                                                            ©jbenton
        not overweight and I don't drink. I watch Hannity and he is
                                                                                   For what it's worth, Temple
        absolutely right about this Seth Rich thing. You are obviousl              journalism professor
        a bitter democrat who doesn't want to face up to the fact tha              Francesca Viola also believes
                                                                                   Seth Rich was murdered by
        the DNC is corrupt, and like Hillary will do anything to                   Hillary Clinton and the DNC
        preserve power...even murder.                                              10:08 PM • May 4, 2018 • Twitter for iPad



        T 4,   View in discussion                                                  2 Retweets    18 Likes




                                                                                                                              A-2
                          Case 1:21-cv-10426-LTS Document 8-4 Filed 05/29/20 Page 4 of 8
                                                                                                       5.vt.,
                                                                                                I am a journalism professor at a major east coast university and I

X   •        truthseeker '+ GeriatricObesePedophiles        a year ago           >>             completely agree with you. I follow Nieman but this is an article designed to
                                                                                                insinuate than) Trump SuppOrters who happen to be fell'illOoS are
                                                                                                 delusional 2) conservative media that don't lout trio democrat pony talking
    1111W.                                                                                       pants are disseminating 'lake neon.' I will no longer use Neiman as a

             Wrong. Seth Rich leaked the DNC plot to sabotage Bernie to                          source.




             Wikileaks. The DNC had him killed. This Russia story was
                                                                                                Q 53                            21              c) 63
             manufactured as a distraction. You stupid libs keep pushing
             the Russian narrative with not one shred of evidence. And                          Joshua Benton
                                                                                                @jbenton
             don't tell me "19 intelligence agencies say so." But notice
             they never offer solid factual evidence. But if there's any              For what it's worth, Temple
             justice, the truth will come out. Just like we learned                   journalism professor
             eventually that the democrat talking points about the                    Francesca Viola also believes
             Benghazi murders being caused by an anti-Muslim video                    Seth Rich was murdered by
             were a lie, the democrat attempt to deflect from their                   Hillary Clinton and the DNC
             corruption and murder saying "the Russians did it" will be
                                                                                      10:08 PM • May 4, 2018 • Twitter for iPad
             proven tone yet another lie. Keep it up Dems. You'll just keep
             losing elections till you cease to exist as a party. I can hardly        2 Retweets         18 Likes
             wait.
                                                                                           C)                                         C2
             6 T     4'    View in discussion




                                                                                                                                                                   A-3
                       Case 1:21-cv-10426-LTS Document 8-4 Filed 05/29/20 Page 5 of 8
                                                                                                absolutely right about
                                                                                                                            003,14,11‘.1,00Mer Wt.               iND,
                                                                                                a bitter democrat who       001,00 ,n4rdtn Le,fuled
                                                                                                                            yorvne•IIN.11.4..mNeal Mara, bd.,    Ilan
                                                                                                the DNC is corrupt, any

Discussion on Breitbart News Network            22191 comments                                  preserve power...even
                                                                                                1" 4,   View in discussio
                                                                                                                            pilfiteindlOnt,au    P1-60 0.101•Pvly




                                                                                             Q 14           ta     2            c:7 18
Deep State Leaks Highly Classified Info to                                                                                                                      lJ


                                                                                                                                                                sy,
                                                                                             Joshua Benton "1,

Washington Post to Smear President Trump
                                                                                  She also believes
     truthseeker       a year ago                                           0     @DRUDGE REPORT has sold
                                                                                  out to the libs
     I'm not reading Drudge anymore. Ever since Trump got                         10:10 PM • May 4, 2018 • Twitter for iPad

     elected he links to the lib mainstream media way to much.                    11 Likes

     Starting to think there's been a management change.
     1 it   4'   View in discussion                                                          Joshua Ben... O • May 4, 2018




                                                                                                                                                           A-4
                     Case 1:21-cv-10426-LTS Document 8-4 Filed 05/29/20 Page 6 of 8
                                                                                                                            I C%1 CC. I IaJ           L/1 1.41

X                                                                           >>              uthseeker a year ago
                                                                                              not reading Drudge anymore. E and      links are prc
                                                                                            orted he links to the lib mainstre,
                                                                                           rarting to think there's been a n1°16 ÷    4,    View in (
                                                                                           If 4, View in cliscussioq



Discussion on The Gateway Pundit          3290 comments                                    Q 4                  n,                   Q     11

                                                                                           Joshua Benton
Muslims Take Over Street Start Praying in
Front of Trump Tower New York for Ramada...                                      She's also not a particular fan
                                                                                 of Muslims, it seems
                                                                                  10:12 PM • May 4, 2018 • Twitter for iPad
     truthseeker      a year ago
                                                                                 6 Likes
     Scum. Deport them. They hate us. Get rid of them.
                                                                                                       to                  n                    -t•
     2 +   4'   View in discussion
                                                                                   ,21k    Joshua Ben... 0 • May 4, 2018                                  •./

                                                                                           Reolvina to Ca ibenton




                                                                                                                                                A-5
Case 1:21-cv-10426-LTS Document 8-4 Filed 05/29/20 Page 7 of 8
  A message to commenters on Philly.com
                                                                                 Joshua Benton
  •   truthseeker        Combover-In-Chief    8 months ago
      Oooh...another stinging retort by a faithful Inquirer reader.
      Keep it up, I'm having a blast.
                                                                         A       @jbenton

          4.     View in discussion
                                                                        She seems to lack a basic
  •   truthseeker        Combover-InChief     8 months ago
      W0000wwww, what an inciteful comment. You sure told me'           understanding of the First
      Another liberal genius...
          4.     View in discussion                                     Amendment and is upset that
  •   truthseeker        longcipher    8 months ago
      You are stereotyping Trump voters, as many libs do. I am a
                                                                        @Phillylnquirer doesn't "give
      college professor with a law degree, and I voted for Trump,
      because I don't need to be told what to think by all you
                                                                        readers a chance to express
      sanctimonious left wingers, including Obama and Shrillary.
      1+ 1        View in discussion
                                                                        any anti-Muslim or anti-
  •   truthseeker       8 months ago
                                                                        immigrant sentiments" or
      Kim:
      lam a journalism professor and Ill tell you why I wont
                                                                        comment on "crimes
      subscribe. Your coverage is virulently pro-leftist, and you try
      to control speech, which is antithetical to the First
                                                                        involving African Americans"
      Amendment you claim to respect. How? I've been tracking
      your pattern of not allowing comments on any stories that         10:17 PM • May 4, 2018 • Twitter for iPad
      involve race, crimes that involve African Americans, or any
      article that would give readers a chance to express any anti-
      Muslim or anti-immigrant sentiments. Although you and your
      editorial team may find these opinions uncomfortable and
                                                                        2 Retweets    6 Likes
      even repulsive, the First Amendment protects those opinions,
      and you as the standard bearers for the fourth estate have an
      obligation to let folks express themselves. You are failing
      members of the public whom you don't agree with, and that
      is why you will never expand your readership.
             1    View in discussion                                      at     Joshua Ben... 0 • May 4, 2018       N./

                                                                                 Replying to @jbenton
                                                                                 Oh, she also believes that Trump




                                                                                                                    A-6
                      Case 1:21-cv-10426-LTS Document 8-4 Filed 05/29/20 Page 8 of 8

                                                                            >>              Joshua Benton 0
                                                                                            @Penton



•   truthseeker '+ LiberalBiatch         4 months   ago                           Oh, she also believes that
                                                                                  Trump actually won the *real*
    You have no idea what my religion is and the reason Trump                     popular vote, which was
                                                                                  warped by "some illegal
    won is because more people voted for him than your girl. And                  votes cast in California"
    save your breath on the tired refrain that Hillary won the                    10:21 PM • May 4, 2018 • Twitter for iPad


    popular vote because of some illegal votes cast in California.                5 Likes

    Yawn. So thank God people with common sense outnumber                                         1_1            C7
    people like you.                                                                        Joshua Ben... 0 • May 4, 2018
                                                                                            Replying to @jbenton
                                                                                            Basically, Francesca Viola of
    4%   4,   View in discussion                                                            @TempleUniv is pretty much exactly
                                                                                            what vni i want in   A   in, imalicm




                                                                                                                                   A-7
